ANDREWS, Presiding Judge,
concurring specially.
Colby Hines sued his former employer, Railserve, Inc., a Georgia corporation, for damages (including punitive damages) as a result of severe injuries he suffered when, as stated in his complaint, “[a] pipe bomb constructed with the knowledge and participation of employees of Railserve who were in the course and scope of employment of *690Railserve at the time, exploded scattering shrapnel and sending a shard into and through [his] skull----” Hines stated in his complaint — and the record clearly shows —■ that the pipe bomb exploded on the Railserve premises located in El Dorado, Kansas on September 14, 2010, shortly after Hines had finished his work day. Hines omitted from his complaint — but the record clearly shows — the following: Hines was aware of the existence of the pipe bomb (made from a metal pipe about three feet long and several inches in diameter) before it exploded. Hines and other Railserve employees and supervisors (some still working and others finished working for the day) knowingly participated in “horseplay” with the pipe bomb as they loaded it with a metal object and explosive powder. Some of the group, including Hines, were drinking beer at the time. Hines placed the metal object in the pipe bomb. Hines handed the fuse to light the pipe bomb to one of his co-workers and watched as the co-worker lit the fuse on the bomb. Unlike his co-workers, who ran for cover before the pipe bomb exploded, Hines climbed up a nearby fire escape about 15 feet above the pipe bomb where he knowingly exposed himself to the explosion while attempting to video the explosion with his mobile smart phone for his own entertainment. After the pipe bomb exploded, co-workers found Hines on the fire escape with a large hole in his head caused by flying shrapnel from the bomb.39
Despite these facts, I nevertheless agree with the majority opinion that the trial court erred by granting summary judgment to Railserve on Hines’s negligence causes of action on the limited grounds asserted in the motion for summary judgment. Hines’s complaint alleged in three causes of action that Railserve’s negligence caused his injuries: (1) that Railserve employees negligently failed to stop the horseplay with the pipe bomb, and their negligence was imputed to Railserve under the doctrine of respondeat superior; (2) that Railserve was directly liable for its negligent failure to stop the horseplay under principles set forth in Restatement (Second) of Torts, § 317 imposing a duty to control employees on its premises acting outside the scope of employment; and (3) that Railserve was directly liable for negligent failure to supervise employees involved in the horseplay. I concur with the majority opinion that Railserve was not entitled under applicable Kansas substantive law to summary *691judgment just because Hines was a co-worker who was negligent in any degree, or just because some of the horseplay at issue occurred outside the scope of employment and involved negligent acts by other co-workers.
But given the facts showing that Hines knowingly participated in horseplay with the pipe bomb, loaded it with metal, helped light the fuse, and recklessly exposed himself to the exploding bomb, I cannot concur in the majority opinion without stating my view that, under applicable Kansas law, Hines’s actions were the sole proximate cause of his own injuries. Under the facts and law, Hines has no business collecting a nickel in damages from Railserve, or putting Railserve to the expense of a jury trial, despite any evidence that Railserve negligently supervised its premises.
Because the pipe bomb explosion and the injuries at issue occurred in Kansas, the majority opinion correctly finds that the Georgia rule of lex loci delicti requires the application of Kansas substantive law to Hines’s negligence claims against Railserve. Dowis v. Mud Slingers, Inc., 279 Ga. 808, 809 (621 SE2d 413) (2005); Lloyd v. Prudential Securities, Inc., 211 Ga. App. 247, 248 (438 SE2d 703) (1993). Hines’s negligence claims are governed by Kansas’s comparative negligence statute set forth in Kan. Stat. Ann. § 60-258a which requires comparison of the percentages of fault of all alleged wrongdoers.40 Under the Kansas statute, Hines cannot recover against Railserve on his negligence claims if he is found to be 50 percent or more at fault. Martell v. Driscoll, 302 P3d 375, 383 (Kan. 2013); Negley v. Massey Ferguson, Inc., 625 P2d 472, 477 (Kan. 1981). Although determining the amount of comparative fault attributable to negligent parties is treated in Kansas as a question of fact, “there is an exception to treating comparative fault as a fact question.” Martell, 302 P3d at 385-386. Proof that the defendant’s negligence was a proximate cause of the alleged harm is an essential element of the plaintiff’s claim and is ordinarily a question of fact. Hale v. Brown, 197 P3d 438, 440-441 (Kan. 2008). But where undisputed facts susceptible of only one inference show as a matter of law that the plaintiff’s own negligence was an intervening cause which superseded the defendant’s negligence, the plaintiff’s negligence breaks the causal connection between the defendant’s negligence and the plaintiff’s harm and operates as the sole proximate cause of the harm. Martell, 302 P3d at 386; Puckett v. Mt. Carmel Regional Medical *692Center, 228 P3d 1048, 1060-1061 (Kan. 2010); Hale, 197 P3d at 441. In that case, the plaintiff’s intervening cause absolves the defendant of liability for admitted negligence and there is no apportionment of comparative fault. Puckett, 228 P3d at 1061.
Decided March 28, 2014
Conley Griggs Partin, Cale H. Conley, Richard A. Griggs, Bondurant, Mixson & Elmore, Michael B. Terry, Robert L. Ashe III, for appellant.
Weinberg, Wheeler, Hudgins, Gunn & Dial, Y. Kevin Williams, Robert P. Marcovitch, Wendell B. Franklin, for appellee.
The undisputed facts in this case show as a matter of law that Hines’s recklessly negligent actions were an intervening cause which operated as the sole proximate cause of his injuries and absolved Railserve of any liability for its alleged negligence. I concur specially only because Railserve failed to assert this defense on summary judgment.41

 Hines admitted that he had no memory of the events surrounding the explosion. Nevertheless, he testified in his deposition that he did not load the pipe bomb or help light the fuse “[b]ecause I wouldn’t do that.” In the face of eyewitness testimony that Hines did, in fact, do those things, Hines’s unsupported belief or opinion to the contrary was speculation without probative value. Hassell v. First Nat. Bank, 218 Ga. App. 231, 234 (461 SE2d 245) (1995); Whiteside v. Decker, Hallman, Barber & Briggs, P. C., 310 Ga. App. 16, 19 (712 SE2d 87) (2011).


 Based on its adoption of a statutory scheme of comparative negligence, Kansas has abolished common law assumption of the risk as a bar to recovery. Simmons v. Porter, 312 P3d 345, 355 (Kan. 2013).


 In its answer to Hines’s complaint, Railserve asserted the defense that any alleged negligence on its part was not a proximate cause of Hines’s injuries.